Citation Nr: 0419566	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-06 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1975 
to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.  By this decision, the RO denied 
the appellant's application to reopen a previously denied 
claim of entitlement to service connection for a right knee 
disability.  The RO also denied the appellant's claim for an 
increased rating for his service-connected low back 
disability; a previously assigned 40 percent disabling rating 
was continued. 

In an April 2003 decision, the Board concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for a right 
knee disability.  

By an August 2003 action, the Board remanded this case for 
additional development.  

The issue of entitlement to service connection for a right 
knee disability will be discussed in the remand portion of 
this decision; the issue is remanded to the RO via the 
Appeals Management Center in Washington, D.C. 

The Board also notes that in June 2003, the appellant 
underwent a VA examination.  At that time, the examiner 
reported that the appellant's right knee, as well as his left 
knee, "g[a]ve away."  It was the examiner's opinion that 
that was related to the appellant's service-connected low 
back disability.  The examiner further indicated that the 
appellant had provided the recent history of incontinence 
several times during the last month.  Thus, in light of the 
above, the Board finds that the evidence of record raises the 
issue of entitlement to service connection for a bilateral 
knee disability, secondary to the appellant's service-
connected low back disability, and the issue of whether a 
separate rating for bowel and/or bladder impairment, due to 
the appellant's low back disability, is warranted.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.


FINDING OF FACT

The appellant's low back disability, characterized as 
degenerative joint disease of the lumbosacral spine, is 
manifested by constant pain that is at times severe, 
limitation of lumbar spine motion, absent or sluggish ankle 
jerks, bilaterally, and findings of sciatica.  


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for the appellant's 
low back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (before September 23, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a September 2000 rating action, and that 
the VCAA was not signed into law until November 2000, it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing at the RO before the undersigned Board member.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an evaluation in excess of 40 percent for 
a low back disability.  The discussions in the statement of 
the case and the supplemental statements of the case have 
further informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2003 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  In addition, the Board notes 
that the November 2003 supplemental statement of the case 
provided the appellant with the text of the relevant portions 
of the VCAA as well as the implementing regulations.  
Therefore, in light of the above, the Board finds that the 
VA's duty to notify has been fully satisfied (see Quartuccio, 
16 Vet. App. at 183), and that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the appropriate law and regulations pertinent to 
his increased rating claim.  He was further provided notice 
of what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in June 2003, the appellant underwent a 
VA examination which was pertinent to his increased rating 
claim.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Factual Background

In November 1978, the appellant underwent a VA examination.  
At that time, he stated that he experienced low back pain 
"maybe once or twice a week."  He indicated that he did not 
wear a brace, and that there was no radiation of the pain 
when it occurred.  Upon physical examination, the appellant 
could lean over and touch his toes quickly.  The appellant 
was agile and he could squat.  The lumbar spine showed its 
normal alignment and had a full range of motion.  There was 
no muscle spasm, and there was no tenderness.  The sciatic 
nerves were not tender.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were equal and active, and 
there were no sensory or motor changes of the lower 
extremities.  An x-ray of the appellant's lumbar spine was 
reported to be normal.  Following the physical examination 
and a review of the appellant's x-ray, the examiner diagnosed 
the appellant with intermittent, mild lumbo-sacral strain.         

By a December 1978 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
low back disability, diagnosed as a mild lumbosacral strain.  
At that time, the RO assigned a zero percent disability 
rating under Diagnostic Code 5295, for the appellant's 
service-connected low back disability, effective from 
September 22, 1978.  

Private medical records, from November 1979 to January 1980, 
show that in November 1979, the appellant injured his low 
back in a work-related injury.  At that time, the impression 
was of a lumbosacral strain.  

A VA examination was conducted in October 1980.  At that 
time, the appellant stated that prolonged standing and 
sitting aggravated his low back disability.  Upon physical 
examination, range of motion of the appellant's lumbar spine 
was forward flexion to 95 degrees, extension backward to 30 
degrees, lateral flexion to 40 degrees, and rotation was to 
30 degrees.  There was no spasm of the paravertebral muscles 
and no malignment of the axial skeletal.  The ankle jerks and 
the knee jerks were 2+ and normal.  There was no atrophy of 
weakness or fasciculation noticed in the back muscles or 
lower extremity of muscles.  There was no sensory changes in 
the back or lower extremities.  Goldthwaite's test caused 
some pain in the lumbar area.  An x-ray of the appellant's 
lumbar spine was reported to be normal.  Following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant with a history of 
lumbosacral strain, mild.   

In March 1989, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from April 1983 to March 1986.  
The records show intermittent treatment for the appellant's 
low back disability, to specifically include his low back 
pain.  

In April 1989, the appellant underwent a VA examination.  At 
that time, he stated that he had pain and stiffness in his 
low back.  The physical examination showed that the appellant 
walked with a normal gait and posture.  Inspection of the 
back revealed no malalignment of the axial skeleton, and 
there were no spasms of the paravertebral musculature.  The 
appellant could only perform forward bending of the lumbar 
vertebrae to 60 degrees from the neutral position.  Backward 
extension of the lumbar vertebrae was to 15 degrees.  The 
appellant was unable or unwilling to squat to full range.  He 
could stand on his toes and heels.  An x-ray of the 
appellant's lumbar spine was interpreted as showing 
questionable early degeneration of the lumbar disc at L4-L5.  
The spine was otherwise within normal limits.  Following the 
physical examination and a review of the appellant's x-ray, 
the examiner diagnosed the appellant with a history of a low 
back syndrome, with questionable degenerative disc disease at 
L4-L5 by x-ray.      

By a July 1989 rating action, the RO increased the disability 
rating for the appellant's service-connected low back 
disability from zero percent to 10 percent disabling under 
Diagnostic Code 5295, effective from March 9, 1989.  

A VA examination was conducted in November 1990.  However, 
upon a review of the examination report, the RO noted that 
there were conflicting statements in the report that needed 
to be clarified.  Specifically, the RO stated that in the 
November 1990 VA examination report, it was noted that there 
was no pain on pressure of the lumbar back, no paravertebral 
spasm, and no malalignment.  However, the RO indicated that 
it was also reported that there was spasm and pain of the 
lumbar paravertebral muscles.  Thus, the report was found to 
be inadequate and was returned to the examiner who had 
conducted the November 1990 VA examination for clarification.  
The "corrected copy of dictation" was subsequently 
submitted.  In the November 1990 VA examination report, with 
corrections, it was noted that the appellant had complaints 
of stiffness in his low back, with radiation of pain into 
both lower extremities and sensory loss.  It was also 
reported that according to the appellant, if he lifted 
anything over 35 pounds, his back would begin to hurt.  The 
appellant further stated that prolonged sitting and standing 
also aggravated his low back disability.  Upon physical 
examination, there was pain on pressure of the lumbar back 
and paravertebral spasm, and no malalignment.  There was no 
atrophy, weakness, fasciculations, or sensory loss.  The 
ankle and knee reflexes were 3+, and the pedal pulses were 
4+.  Straight leg raising test was positive at 50 degrees, 
bilaterally.  Upon range of motion of the appellant's lumbar 
spine, forward flexion was to 75 degrees, extension backwards 
was to 25 degrees, lateral flexion was to 30 degrees, and 
rotation was to 25 degrees.  The appellant was able to squat, 
and he could rise on his heels and toes.  He was not wearing 
a back brace or using a walking aid.  There was spasm and 
pain of the lumbar paravertebral muscles.  The diagnosis was 
lumbosacral strain, chronic.       

By an April 1991 rating action, the RO increased the 
disability rating for the appellant's service-connected low 
back disability from 10 percent to 20 percent disabling under 
Diagnostic Code 5295, effective from August 28, 1990.  

In November 1997, the appellant underwent a VA examination.  
At that time, he stated that he had chronic low back pain.  
Physical examination of the appellant's low back revealed no 
deformity or palpable deformity.  Range of motion of the 
lumbosacral spine was from zero to 20 degrees, with extreme 
pain at 20 degrees.  The appellant had lateral bending of 20 
degrees, bilaterally.  Examination of the muscular strength 
revealed 5/5 in the iliopsoas, 4/5 in the quadriceps, 
extensor hallucis longus, and tibialis anterior secondary to 
back pain.  The sensory examination was normal to light 
touch.  An x-ray of the appellant's lumbosacral spine was 
interpreted as showing minimal degenerative changes.  
Following the physical examination and a review of the 
appellant's x-ray, the examiner diagnosed the appellant with 
low back pain, which appeared to be "one of the vexing 
strains" with no radiculopathy.  The examiner also noted 
that x-rays showed degenerative joint disease.  

By a December 1997 rating action, the RO increased the 
disability rating for the appellant's service-connected low 
back disability from 20 percent to 40 percent disabling under 
Diagnostic Code 5295, effective from September 26, 1997.  

In November 1999, the appellant requested that his service-
connected low back disability be reevaluated for a higher 
rating.

A VA examination was conducted in December 1999.  At that 
time, the appellant had complaints of pain, weakness, 
fatigue, lack of endurance, and stiffness in his back.  The 
appellant stated that he had constant pain, and that he also 
experienced daily flare-ups which would last most of the day 
at an excruciating level.  According to the appellant, any 
standing or sitting, if prolonged, would trigger the flare-
ups.  He indicated that he had to take Ibuprofen and get off 
his feet and lie down for the pain to go away.  The appellant 
reported that he was unable to function due to the pain 
during the flare-ups.  He noted that his usual occupation was 
as an electrical worker, and that he had worked for 
approximately 25 years, but that he was currently unemployed 
and had not worked since 1996 due to the severe back pain.  

Examination of the appellant's lumbosacral spine revealed 
painful motion in all ranges of motion.  There was tenderness 
bilaterally to palpation.  There was no weakness or muscle 
spasm noted.  Ranges of motion in the lumbar spine were as 
follows: (1) flexion was to 45 degrees, (2) extension was to 
20 degrees, (3) right lateral flexion was to 15 degrees, (4) 
left lateral flexion was to 15 degrees, (5) right rotation 
was to 20 degrees, and (6) left rotation was to 20 degrees.  
There was pain in each motion as noted above.  Upon 
neurological examination, upper extremities motor and sensory 
were normal.  In regard to the lower extremities, there was 
abnormal motor, with 4-/5 strength in the left quadriceps, 
and 3+/5 strength in the right quadriceps.  Sensory 
examination revealed diminished pinprick sensation on the 
right at L5 and L5 dermatomal distributions, and on the left 
leg at the L4 dermatomal distribution.  Deep tendon reflexes 
(DTRs) were 2+ and symmetrical at the knees and ankles.  An 
x-ray of the appellant's lumbosacral spine revealed minimal 
degenerative joint disease.  Following the physical 
examination and a review of the appellant's x-ray, the 
examiner diagnosed the appellant with the following: (1) 
lumbosacral strain; effects on usual occupation included 
difficulty standing and walking and performing physical 
activity; effects on daily activity were the same, (2) 
minimal degenerative joint disease of the lumbosacral spine 
by x-ray, with same limitations above, and (3) motor and 
sensory deficits in the leg.  The examiner also noted that 
the appellant had possible radiculopathy, but that there was 
not enough data to definitely substantiate that at that time.  

VAMC outpatient treatment records, from April to December 
2002, show that in December 2002, the appellant was seen in 
the pain rehabilitation and wellness program.  At that time, 
it was noted that the appellant had chronic low back pain, at 
level "9/10."  It was also reported that the appellant's 
low back pain was "sometimes throbbing" and "sometimes 
burning," with radiation to his hips, thighs, and knees.  
According to the appellant, bending, and prolonged sitting 
and standing, aggravated his low back disability.  The 
appellant also noted that he experienced back spasms.  Upon 
physical examination of the appellant's lumbosacral spine, 
there was bilateral paravertebral tenderness, and there was 
no spinous process tenderness.  There was numbness along the 
left medial leg.  The appellant expressed an inability to lie 
down due to pain.  An x-ray of the appellant's lumbosacral 
spine, dated in March 2002, was reported to show minimal 
degenerative spurring from L3 through L5.  The assessment was 
of chronic low back pain.  

In December 2002, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that he had chronic low back pain, with 
radiculopathy.  (Transcript (T.) at pg. 3).  He stated that 
he could walk approximately 30 feet before he started feeling 
the pain and the spasms.  (T. at pg. 9).  

VAMC outpatient treatment records, from February to June 
2003, show that in June 2003, it was noted that the appellant 
had lumbosacral spine tenderness and bilateral paravertebral 
muscle tenderness.  There was no straight leg raising (SLR).  

In June 2003, the appellant underwent a VA examination.  At 
that time, he stated that his low back pain had worsened over 
the past few years.  Upon physical examination, range of 
motion of the appellant's lumbosacral spine included flexion 
to 30 degrees, extension was to 10 degrees, right bending was 
to 10 degrees, left bending was to 10 degrees, right rotation 
was to 20 degrees, and left rotation was to 20 degrees.  
Straight leg raising was positive on both sides to 30 
degrees.  The appellant had normal knee jerks and absent or 
sluggish ankle jerks, bilaterally.  He had good power in all 
muscle groups.  The examining physician stated that a recent 
myelogram showed that the appellant had a ruptured disk that 
was protruding in the central portion.  The appellant had no 
stenosis, and there was no magnetic resonance imaging 
evidence (MRI) of pressure on the cord.  According to the 
examiner, the appellant's low back disability had been 
aggravated, and he had findings of sciatica, secondary to L4-
L5 disease.  The diagnosis was disease of the L4-L5 disk, 
with a lumbar disk syndrome resulting in sciatica and an 
increase in pain.  The examiner opined that the appellant's 
low back symptoms were worse.  The examiner also noted that 
the appellant did not have any ankylosis of the lumbar spine, 
and that he did not have bony fixation of the spine at an 
unfavorable angle.   


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt arises when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove a claim.  38 C.F.R. 
§ 4.3 (2003).

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.  Furthermore, a VA General Counsel opinion has also 
held that Diagnostic Code 5293 (intervertebral disc syndrome) 
involved loss of range of motion and that consideration of 38 
C.F.R. §§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).    

As previously stated, the appellant's service-connected low 
back disability, characterized as degenerative joint disease 
of the lumbosacral spine, has been rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).   Additionally, the criteria for rating 
intervertebral disc syndrome, Diagnostic Code 5293, is also 
applicable in the appellant's case.  In this regard, the 
Board observes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  As the appellant's 
appeal was pending at the time the applicable regulations 
were amended, the appellant is entitled to consideration 
under the old criteria, and under both sets of the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the appellant is not entitled to consideration 
of the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).    

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 23, 2002).  For lumbosacral strain, ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 23, 
2002).

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire 
spine (100 percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine 
(effective from September 23, 2003).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows:

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months (60 percent);

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 12 
months (40 percent);

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 12 
months (20 percent); and

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from 
September 23, 2003).

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his low back disability causes him.  He indicates that he has 
chronic low back pain, with radiculopathy.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease. However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

After a contemporaneous review of the record, the Board 
concludes that the appellant's overall lumbar spine 
disability picture more closely approximates the criteria for 
a 60 percent disability rating under the criteria of 
Diagnostic Code 5293, as effective prior to September 23, 
2002.  In this regard, the Board notes that in the 
appellant's November 1997 VA examination, range of motion of 
the lumbosacral spine was from zero to 20 degrees, with 
extreme pain at 20 degrees.  The diagnosis was low back pain, 
which appeared to be "one of the vexing strains."  The 
examiner also noted that x-rays showed degenerative joint 
disease.  In addition, in the appellant's December 1999 VA 
examination, examination of the appellant's lumbosacral spine 
revealed painful motion in all ranges of motion.  In regard 
to the lower extremities, there was abnormal motor, with 4-/5 
strength in the left quadriceps, and 3+/5 strength in the 
right quadriceps.  The diagnoses were the following: (1) 
lumbosacral strain; effects on daily activity included 
difficulty standing and walking and performing physical 
activity, (2) minimal degenerative joint disease of the 
lumbosacral spine, and (3) motor and sensory deficits in the 
leg.  The Board also observes that VAMC outpatient treatment 
records show that in December 2002, it was noted that the 
appellant had numbness along the left medial leg.  Moreover, 
in the appellant's most recent VA examination, dated in June 
2003, although the appellant had normal knee jerks, the Board 
observes that he also had absent or sluggish ankle jerks, 
bilaterally.  The examiner stated that the appellant's low 
back disability had been aggravated, and that he had findings 
of sciatica, secondary to L4-L5 disease.  The diagnosis was 
disease of the L4-L5 disk, with a lumbar disk syndrome 
resulting in sciatica and an increase in pain.  Furthermore, 
the examiner opined that the appellant's low back symptoms 
were worse.  Therefore, in light of the above, it appears 
that the appellant's pain is fairly constant, with more 
severe episodes at certain times.

In this case, the Board recognizes that with the exception of 
the November 1990 VA examination, the evidence of record is 
negative for any evidence of demonstrable muscle spasm.  
However, given the appellant's history of degenerative joint 
disease of the lumbosacral spine, the appellant's current 
medical findings, including the objective evidence of 
functional impairment due to pain that is severe at times, 
absent or sluggish ankle jerks, bilaterally, findings of 
sciatica, and diagnosis of degenerative joint disease, and 
with consideration of 38 C.F.R. § 4.7, it is the opinion of 
the Board that a 60 percent rating under the criteria of 
Diagnostic Code 5293, in effect prior to September 23, 2002, 
more adequately approximates the current level of impairment 
attributable to the service- connected low back disability.  
See generally Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36- 97 (Dec. 12, 
1997).  This appears especially so given the extent of pain 
experienced by the appellant, and the sciatica.  At the very 
least, the evidence for and against an increased rating for 
the service-connected low back disability is in equipoise, 
and as such, reasonable doubt is resolved in favor of the 
appellant.  38 C.F.R. § 4.3.  Accordingly, a 60 percent 
evaluation under the criteria of Diagnostic Code 5293, in 
effect prior to September 23, 2002, for the appellant's 
service-connected low back disability is warranted.      

Further, it is important to note that the evidence of record 
does not demonstrate that a rating in excess of 60 percent is 
in order.  In this regard, in light of the Board's decision 
to increase the disability rating for the appellant's 
service-connected low back disability from 40 percent to 60 
percent disabling, the appellant is now in receipt of the 
maximum schedular evaluation under Diagnostic Code 5293, in 
effect prior to September 23, 2002.  [The Board observes that 
a 40 percent rating is the maximum schedular evaluation that 
may be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, in effect prior to September 26, 2003.]  In addition, 
there is no evidence of residuals of fracture of vertebrae as 
to warrant an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, in effect prior to September 26, 2003.  Nor is 
there evidence of complete bony fixation (ankylosis) to 
warrant an evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5286, in effect prior to September 26, 2003.  

The Board further notes that a 60 percent rating is the 
maximum schedular evaluation that may be assigned under the 
revised criteria for intervertebral disc syndrome, effective 
from September 23, 2002 (Diagnostic Code 5293).  A 60 percent 
rating is also the maximum schedular evaluation that may be 
assigned under 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitation 
Episodes, effective from September 23, 2003.  Moreover, an 
evaluation in excess of 60 percent for the appellant's low 
back disability is not warranted under the revised criteria 
for intervertebral disc syndrome, effective from September 
26, 2003 (Diagnostic Code 5243) because the appellant's 
service-connected low back disability has not been shown to 
result in ankylosis, specifically unfavorable ankylosis of 
the entire spine.  Furthermore, the evidence of record does 
not demonstrate that the appellant has any chronic neurologic 
disability manifestations attributable to his service-
connected low back disability within the definition of 
38 C.F.R. § 4.124, Diagnostic Code 8520.  Therefore, the 
Board finds that a separate rating as a result of neurologic 
disability is not warranted.  Accordingly, in light of the 
above, the Board finds that a rating in excess of 60 percent 
for the appellant's service-connected low back disability is 
not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected low back disability, interference with his 
employment is to be expected.  The rating criteria account 
for such a thing. Nevertheless, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The Board recognizes that the appellant 
has maintained that he is unable to maintain employment due 
to his low back disability.  In addition, the Board notes 
that in the appellant's December 1999 VA examination, the 
examiner noted that the effects of the appellant's 
lumbosacral strain on usual occupation included difficulty 
standing and walking, and performing physical activity.  
Thus, it is undisputed that the appellant's low back 
disability has an adverse effect on employment.  However, as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  In the appellant's case, 
there is no indication that his low back disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b). 
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.






ORDER

Entitlement to an increased (60 percent) rating for service-
connected low back disability is granted, subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

In December 2002, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that during service, he fell into a hole and 
injured his right knee.  (T. at pages (pgs.) 3 & 4).  The 
appellant stated that at the time of his injury, he was given 
a knee brace. (T. at pg. 4).  He indicated that following the 
injury, he developed chronic right knee pain and continued to 
wear the knee brace.  (T. at pgs. 4 & 5).  According to the 
appellant, he was currently receiving treatment at the VAMC 
in Decatur for his right knee disability.  (T. at pg. 3).  
The appellant reported that in May 2001, he underwent an MRI 
of his right knee.  (T. at pg. 5).  The appellant's 
representative further testified that he thought that the 
appellant had another MRI performed in May 2000.  (Id.).  
However, the Board notes that it is unclear from the 
aforementioned testimony as to whether the appellant had the 
May 2000 and/or May 2001 MRI's performed at the Decatur VAMC, 
or, according to the testimony from the appellant's 
representative, at "Burntwood."  In this regard, the Board 
observes that although the evidence of record includes 
outpatient treatment records from the Decatur VAMC, from 
October 1997 to May 2000, from April to December 2002, and 
from February to June 2003, the records are negative for a 
May 2000 MRI report, and are also negative for any records 
from May 2001.  Inasmuch as the VA is on notice of the 
existence of additional records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.  Id.; see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-73 (1992).   

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
right knee disability at any time 
following military service.  The RO 
should specifically ask the appellant to 
provide information regarding his May 
2000 and/or May 2001 MRI's, including the 
names and addresses of the VA and/or non-
VA health care providers where the MRI's 
were performed.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include the 
outpatient treatment records from the 
Decatur VAMC, from May 2000 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.   

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2003). 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(Continued on the next 
page)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



